Citation Nr: 1400771	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling prior to April 5, 2011, and as 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1996 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, confirmed and continued the 10 percent evaluation in effect for degenerative disc disease of the lumbar spine.  By rating decision dated in April 2011, the RO increased the evaluation in effect for degenerative disc disease of the lumbar spine to 20 percent effective April 5, 2011.

In September 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Additionally, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO in June 2011.  Transcripts of both hearings are of record.

In August 2011, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  Prior to April 5, 2011, the Veteran's degenerative disc disease of the lumbar spine did not result in forward flexion of the thoracolumbar spine of 60 degrees 
or less; combined range of motion of 120 degrees or less, muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  

2.  Since April 5, 2011, the Veteran's degenerative disc disease of the lumbar spine has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.



CONCLUSIONS OF LAW

1.  Prior to April 5, 2011, the criteria for a rating in excess of 10 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  Since April 5, 2011, the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, DC 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in an October 2007 letter issued prior to the decision on appeal.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records and VA examination reports.  

The Veteran was afforded hearings before a Decision Review Officer (DRO) at the RO and a Veterans Law Judge from the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, the Veteran volunteered his treatment history, and he was asked questions concerning symptomatology related to his claim for an increased rating.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the RO or Board hearings.   The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

This case was remanded by the Board in August 2011 for additional development, to include obtaining VA treatment records and providing a VA examination.  These directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Service connection for degenerative disc disease of the lumbar spine was granted in a 1999 rating decision.  The Veteran filed the instant claim for an increased rating in September 2007.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

As an initial matter, the Board notes that in addition to the evaluation assigned for his lumbar disc disease, he also has been assigned separate compensable ratings for radiculopathy for both the right and left lower extremities.  The Veteran has not appealed the May 2008 rating decision granting radiculopathy of right lower extremity and left foot numbness, nor has the Veteran appealed the July 2010 rating decision granting radiculopathy of the left lower extremity.  Accordingly, the lower extremity disabilities are not before the Board, and symptomatology associated with such cannot be considered when evaluating the Veteran's lumbar spine disability under the General Rating Formula.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Veteran's lumbar spine disability is evaluated as 10 percent disabling prior to April 5, 2011, and 20 percent disabling thereafter.  Although the RO used Diagnostic Code 5237, such code pertains to lumbar strain, which is not an accurate assessment of his condition.  The more appropriate code is Diagnostic Code 5243, which permits consideration of both the General Rating Formula and the IVDS Formula.  In any event, he contends that his degenerative disc disease is more advanced and painful than that contemplated by the ratings assigned.

The Veteran was afforded a VA examination in November 2007.  The Veteran reported fatigue, decreased motion, stiffness, weakness and spasms.  Constant, moderate pain in the lower back was also noted.  The pain occurred daily and radiated down the leg to the knee.  Numbness and tingling in both feet were reported.  The Veteran also noted that he suffered from weekly flare-ups that lasted one to two days.  The Veteran reported having six incapacititating episodes, lasting two to three days each, in the past 12 months.  No objective findings of guarding or weakness were noted.    

Upon examination, the Veteran's forward flexion was 90 degrees, with pain.  His extension was 28 degrees, with pain.  His lateral flexion for his left side was 22 degrees, with pain.  His lateral flexion for his right side was 26 degrees, with pain.  His right and left lateral motion were each 45 degrees.  It was noted that there was pain after repetitive use for each movement, however no additional loss in degrees of range of motion during repetitive motion was noted.  There was no joint ankylosis found and the Veteran had normal muscle tone and strength.  Tenderness and pain on motion were found.  The examiner noted that the Veteran had a stiff backed gait.  

The examiner also reviewed x-rays from August 2005 and diagnosed the Veteran with degenerative disc disease, L5/S1 with radiculopathy.  The examiner noted that the Veteran was employed as a U.S. Postal Service mail handler and that his disability impacted his occupational activities.  

The Veteran submitted a statement from a friend, S.S., in November 2007.  S.S. noted that the Veteran's physical abilities were gradually deteriorating.  She reported that the Veteran used to be active, but was now suffering from chronic low back pain.  She noted that the Veteran also suffered from numbness in his legs and feet. 

Private treatment records from the Lovelace Medical Group show that the Veteran was treated for chronic low back pain and radiculopathy in November 2007 and for back pain in December 2007.  

In the Veteran's August 2008 notice of disagreement, he stated that when he bent down, his back would stiffen and hurt.  He noted that he could not stay in one position for too long and that he could not jog or run more than a 1/2 mile because he could feel the impact on his lower back.  He stated that he had lost feeling and strength in his legs, and that he was limited in what he could do.  He noted that he missed work due to severe back pain.  

At the Veteran's September 2009 RO hearing, conducted by a Decision Review Officer, the Veteran stated that he suffered from spasms in his back which affected his work because he could not stand for long periods of time.  He noted that he sought treatment from a private hospital and took medication, such as ibuprofen and pain killers when the pain was too much.  The Veteran stated that his flare-ups caused limited motion in his back.  

Private treatment records from various providers reveal treatment for low back pain.  For example, in May 2010, the Veteran was noted to have forward flexion to 70 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally and rotation to 70 degrees bilaterally.  In October 2010 and November 2010, the Veteran was treated for low back pain.  December 2010 private treatment records show that the Veteran was receiving physical therapy treatments for his back.  He rated his pain at 8/10.  He was given a series of lumbar epidural steroid injections in July 2010, September 2010, and December 2010.  A January 2011 private treatment record reflects that the Veteran complained of back pain described as tingling and burning.  Upon examination, the Veteran was found to have no muscle atrophy and no motor weakness.  The strength and motor power of all individual muscle groups tested were a 5/5.  The Veteran was found to have disk bulges with mild left foraminal narrowing at the L4-5 and L5-S1.

In a VA primary care note dated in March 2011, the Veteran complained of low back pain, noting that he was always in variable pain and that it limited his physical activities.  It was also noted that he suffered from numbness in his right calf and left foot.   

Private medical records dated in March 2011 shows a lumbar epidural steroid injection.  An examination dated in April 2011 reflects that the Veteran's thoracic and lumbar spine were within normal limits.  

The Veteran was afforded a VA spine examination in April 2011.  The Veteran reported taking medication, receiving steroid injections and suffering from limited activity because of his low back pain.  He also reported severe flare-ups which occurred every two to three weeks and lasted one to two days.  There was no leg or foot weakness, unsteadiness or incontinence noted.  There was numbness and paresthesias reported.  The Veteran also reported having five incapacitating spells lasting two to four days each, in the last 12 months.  The Veteran reported being able to walk more than 1/4 of a mile, but less than 1 mile.  The Veteran's posture and gait were found to be normal.  No abnormal spinal curvatures were found.  No spasms, atrophy, guarding, tenderness or weakness were found.  

The examination revealed that the Veteran's forward flexion was 55 degrees and the Veteran's extension was 25 degrees.  His lateral flexion and rotation were 35 degrees bilaterally.  The examiner noted that there was objective evidence of pain on active motion.  The examiner found after repetitive use, there was an additional limitation of the Veteran's range of motion.  The Veteran's forward flexion was 40 degrees, with objective evidence of pain on motion.  The other measurements remained the same.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with radiculopathic symptoms.  The examiner noted that the Veteran was employed full time and that he reported his back condition had caused him to miss work for 5 weeks during the last 12 months.  

At the Veteran's June 2011 Travel Board hearing, he stated that he was receiving private treatment for his low back disability.  He noted that he was taking pain medication, as needed, and that he received a back brace after his surgery in 2005, but did not wear it.  He also noted that he was participating in private physical therapy treatments for his back and was receiving steroid injections for his pain.  He reported that he stayed in bed on his day off from work, to get ready for the following week's work.  He noted that at times, he lost feeling in his legs.  He also noted that he has been covered under the Family Medical Leave Act since April 2010 to protect his job when he utilizes leave.  

Upon review of the record, the Board finds that during the period prior to April 5, 2011 a rating in excess of 10 percent has not been more nearly approximated.  During this period, forward flexion was no worse than 70 degrees.  Further, the combined range of motion of the thoracolumbar spine was, at worst, 210 degrees.  While a private treatment report in October 2010 noted limitation of motion due to pain and muscle spasm, the degrees of limitation were not reported, and there was no indication that the spasm resulted in an abnormal spinal contour or gait.  Indeed, it was noted at that time that he was able to toe and heel walk without difficulty.  The objective medical evidence is the most persuasive indication of functional loss and here it reflects findings falling squarely within the requirements for a 10 percent evaluation.  

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for a higher evaluation during the period prior to April 5, 2011.  Thus, based on the aforementioned evidence, the Veteran has not more nearly approximated the schedular requirements for an increased 20 percent disability evaluation under the General Rating Formula during the rating period prior to April 5, 2011.

The Board has also considered whether an increased rating is warranted via application of the IVDS Formula.  The Veteran did report at his November 2007 VA examination that he had 6 incapacitating spells lasting 2 to 3 days each, in the last 12 months.  However, the evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  The Veteran's treatment records do reflect that he experienced chronic back pain that involved regular visits to a physician.  However, the records do not reflect physician-prescribed bed rest.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes.  In any event, application of the IVDS Formula based on the reported "incapacitating spells" would not yield an evaluation in excess of the combined evaluation for the Veteran's orthopedic and neurologic disabilities under the General Rating Formula.  

During the period since April 5, 2011, the evidence does not reflect that the Veteran's forward flexion was 30 degrees or less, and ankylosis has not been shown at any time.  In this regard, testing at the April 2011 VA examination revealed forward flexion of the lumbar spine to 55 degrees, reduced to 40 degrees after repetition.  

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 40 percent evaluation, over any portion of the rating period since April 5, 2011.  While the April 2011 VA examination record shows that range of motion was further restricted to 40 degrees by pain, this still leaves the degree of limitation of flexion short of what is required for a rating in excess of 20 percent.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation in effect since April 5, 2011.  See Deluca, supra.

Again, the evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  At the April 2011 VA examination, the Veteran reported having five incapacitating spells lasting two to four days each, in the last 12 months.  Even accepting these spells for the sake of argument, such would equate to less than 4 weeks of incapacitating episodes, and would warrant no more than a 20 percent rating.  The Veteran is already in receipt of a 20 percent rating for orthopedic manifestations and receives separate 10 percent ratings for lower extremity radiculopathy as well.  Thus, the General Rating Formula is more advantageous to the Veteran than the IVDS Formula.  

Additionally, the Board has considered whether the Veteran has neurological manifestations of the lumbar spine other than his lower extremity radiculopathy 
that may be separately rated under an appropriate diagnostic code.  On VA examinations, no other neurological manifestations due to the lumbar spine disability were noted or alleged.  As such, separate ratings for any other neurological manifestations of the back disability are not warranted at any time.

In sum, the Board has considered the Veteran's assertions of pain, functional limitations, and the need to take pain medication.  However, the Veteran's disability level is adequately addressed by the evaluation assigned, especially considering that he receives separate ratings for neurological impairment.  Therefore, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to April 5, 2011 and 20 percent for degenerative disc disease of the lumbar spine during the period since April 5, 2011.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on forward flexion, ankylosis, incapacitating episodes and additional neurological impairment.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At both the 2007 and 2011 VA examinations, the Veteran reported working for the U.S. Postal Service.  Although the Veteran reportedly has missed some time from work due to his back pain, he has not contended and there is 
no evidence of record showing that that his back condition renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling prior to April 5, 2011, is denied.

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling from April 5, 2011, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


